       Case 4:19-cv-00555-DCB Document 40 Filed 09/11/20 Page 1 of 1



 1   WO
 2
 3
 4                       IN THE UNITED STATES DISTRICT COURT
 5                                 FOR THE DISTRICT OF ARIZONA
 6
 7   Kenneth McMillan, et al.,                          No. CV-19-00555-TUC-DCB
 8                   Plaintiffs,                        ORDER
 9   v.
10   Specialized Loan Servicing LLC, et al.,
11                   Defendants.
12
13          The court having been notified that this case has been settled by the parties.
14          IT IS ORDERED that the case is dismissed without prejudice, and the Clerk of the
15   Court shall close it.
16          IT IS FURTHER ORDERED that the parties shall file the appropriate dismissal
17   documents within 45 days of the filing of this Order.
18          IT IS FURTHER ORDERED that this Court retains jurisdiction over this matter
19   to reopen the case and return it to the Court's active docket, in the event problems arise in
20   relation to its settlement.
21          Dated this 11th day of September, 2020.
22
23
24
25
26
27
28
